Gill, J
This is an action of replevin brought by the plaintiff, Mrs. Bethel, to recover some wheat, cattle, and one horse, which had been levied upon by the defendant sheriff on an execution against Hiram Bethel, plaintiff’s husband. The matter of dates appears somewhat uncertain, but it is sufficient to say that the plaintiff was married to Hiram Bethel something near forty years ago, and that the husband, neither at marriage, nor since, has been the owner of any property worth naming in his own right, and that quite all the property belonging to the family came from the father of plaintiff, Nancy, and which was given to her, by her father somewhere about 1858
*466. Prom the imperfect manner in which the defendant’s complaints are presented in this court, it is difficult to determine on what he relies for reversal of the cause. There is no formal assignment of errors, unless we so consider the closing paragraph of what is termed his “abridgement of the record,” which reads thus :
“ And defendant prosecutes this appeal and assigns for error the giving of instructions asked for by plaintiff and the refusing of instructions asked for by the defendant, and admission of incompetent and irrelevant testimony offered by plaintiff, and the refusal to admit competent and relevant testimony offered by defendant.”
And since, in such “abridgment of the record,” there appears no objections to the evidence, nor exceptions saved as to such evidence, we are called upon only to notice such objections made to the instructions, which we assume is all we are expected to review.
At the trial the circuit court, at the instance of the defendant, declared the law as follows :
(1) If the court believe from the evidence that the land, upon which the wheat in controversy was grown, was purchased with money belonging to Hiram Bethel and the title thereto were placed in Nancy Bethel for the purpose of placing said land and the rents, income and profits thereof beyond the reach of the creditors of the said Hiram Bethel for the sole use and benefit of said Hiram Bethel, so as to enable said Hiram Bethel to receive and enjoy to his own use the rents and products of said land, then although said land was actually held by said Nancy Bethel after said purchase, if the court believe from the evidence that said purchase was really made for the use and benefit of said Hiram Bethel, and that Hiram Bethel remained in possession of said land and worked the same, and that the wheat in controversy was raised for his benefit, then said wheat would be the property of the said Hiram Bethel, and the finding should be for the defendant as to such wheat.
*467(2) It devolves upon the plaintiff to show, by a preponderance of the evidence, that the property in controversy was the property of Nancy Bethel at the time same was levied upon by the defendant Baily.
(3) If the court believes and finds, from all the facts and circumstances shown in evidence, that the property in controversy, or any part thereof, belonged to Hiram Bethel, and that defendant, Nancy Bethel, was merely the ostensible owner thereof, then, as to such property, if any, the finding should be for the defendant.
(4) If the court find iron the evidence, that any portion of the property in controversy was acquired .by the plaintiff, Nancy Bethel, either by gift, purchase or inheritance, prior to the twenty-fifth day of March, 1875, then the finding will be for the defendant as to such property
The court refused the following instructions offered by defendent:
(5) The court declares the law to be that under the pleadings and evidence in this case the plaintiff is not entitled to recover any property in controversy except the wheat described in the writ, and that as to all the property in controversy, aside from the said wheat, the finding will be for the defendant.
(6) The court declares the law to be that the money owned by the plaintiff, Nancy Bethel, at, or before, the death of her father, in 1855, or which she shortly after acquired by inheritance or otherwise prior to the twenty-fifth day of March, 1875, became the property of her husband, Hiram Bethel, and vested absolutely in him by virtue of her marital relation and became subject to his debts, therefore, if the court finds from the evidence that the property in controversy, or any part thereof, was the proceeds or income of property purchased by her or her husband with money acquired by gift or inheritance from her father or his said estate, that as to said property the finding should be for the defendant.
*468(7) The court further declares the law to be that, although the court should believe from the evidence, that the plaintiff’s husband, Hiram Bethel, failed or forebore to assert his marital rights to the money acquired from her father or his estate, yet that such forbearance on the part of her husband would not operate to vest said money in her as her separate estate or be held to create a valid gift to her thereof, or against creditors.
(8) The court declares the law to be that under the pleadings and evidence in this case the plaintiff is not entitled to recover.
Of its own motion the court gave the following declaration of law:
First, the court declared the law to be that, if the wheat in controversy was grown on a farm owned by and the title to which was in Nancy Bethel, and purchased by her separate means prior to Hiram Bethel contracting the debt mentioned in the execution, and without intent to defraud creditors, and if the mare was the colt of a mare taken by Nancy Bethel from Willoughby in part payment for the farm purchased from her by Willoughby, and the other stock was purchased by Nancy Bethel with her own money and offspring of stock so purchased, which money was received from her father about the year 1858, and was loaned to and deposited with Mrs. Garrison by Nancy Bethel until 1875, and that said money and stock remained the separate property of said Nancy Bethel and was never delivered to the possession of Hiram Bethel, the finding should be for plaintiff.
The case was submitted on the foregoing instructions, to the court sitting as a jury, and plaintiff had judgment in her favor, and defendant appeals.
It would seem to be the contention of defendant that if the property in controversy is the result, or proceeds, of personal property, or chattels, which Mrs. *469Bethel derived, by gift or otherwise from her father, pi’ior to the act of March 25, 1875, then such became, and has remained, the absolute property of Hiram Bethel, the husband, and subject to his debts. And so in effect the rule has been announced in this state, that prior to the act of 1875 (R. S. 1879, sec. 3296), the choses in possession of the wife held by her at the marriage, or subsequently acquired, vested absolutely in the husband and became subject to his debts. Alexander v. Lydick, 80 Mo. 341; Woodford v. Stephens, 51 Mo. 443.
But, it is also settled, by repeated decisions in this state, that, notwithstanding such marital rights of the husband, as they existed prior to the act of March 25,1875, if the wife retain the possession and sole control of such personal chattels, and with the assent of her husband manage and deal with them as her sole individual property, they become impressed with the character of separate property, and the wife wall be protected in the enjoyment thereof as against the claims of her husband’s creditors. Clark v. Clark, 86 Mo. 122, 123; McCoy v. Hyatt, 80 Mo. 134; Hale v. Coe, 49 Mo. 184-5; State to use of Mary Grabinsky v. Smit, 20 Mo. App. 50.
“The existence of this separate property interest in the wife may be established from the facts of her long and uninterrupted control over it with the acquiescence of her husband in her dominion over and management of it.” McCoy v. Hyatt, supra, p. 135.
Under this view of the law, the trial court erred in giving instruction number 4 for the defendant, but since the defendant cannot complain of this error, and since the other instructions, given, and refused, make it reasonably clear that the cause was tried and determined upon the correct theory of the law, the judgment will be affirmed.
The other judges concur.